Citation Nr: 1536474	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-00 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for Raynaud's phenomenon.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) due to housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from October 2008 to March 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that awarded service connection for Raynaud's phenomenon and assigned a 40 percent disability rating, effective March 20, 2009.

In June 2015, the Veteran testified before the undersigned acting Veterans Law Judge at a Travel Board hearing at the RO in St. Petersburg, Florida.  A transcript of the proceeding has been associated with the claims file.

The Veteran has asserted that she is unable to leave the house due to her Raynaud's disease.  See, e.g., Correspondence, July 2010.  Therefore, the issue of entitlement to SMC due to housebound status is inferred as part and parcel to the initial rating claim.  See 38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015); Akles v. Derwinski, 1 Vet. App 118 (1991).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's Raynaud's disease is currently assigned a 40 percent disability rating, effective March 20, 2009.  She seeks a higher initial rating.  She also seeks a TDIU.

The Veteran was most recently afforded a VA examination in November 2011.  Recently, however, the Veteran submitted excerpts of January 2015 and June 2015 VA rheumatology treatment records, which note that her Raynaud's symptoms had worsened.  Therefore, the Board finds that this matter should be remanded to afford the Veteran a new VA examination to address the current severity of her Raynaud's disease.

In addition, the claims file includes a few records from the Social Security Administration (SSA), including a favorable decision for disability benefits effective March 2011 due to the Veteran's Raynaud's disease.  None of her SSA medical records, however, have been associated with the claims file.  Therefore, on remand, all of the Veteran's records from SSA should be obtained.

Also, at the Board hearing, the Veteran indicated that her vocational rehabilitation records were relevant to her claims.  Therefore, all of her vocational rehabilitation records should also be associated with the claims file.  Also, October 2011 vocational rehabilitation correspondence reflects the Veteran was determined to be not suitable for return to work vocational rehabilitation, but that she would be evaluated for independent living services.  Therefore all of the records relating to independent living services should also be included in the claims file.

Because the Board is remanding the rating claim for further development, the Board will defer decision on the TDIU claim as intertwined.

As noted in the introduction above, because the Veteran has asserted that she is restricted to her home, the issue of entitlement to SMC under 38 U.S.C.A. § 1114(s) based on housebound status is inferred as part and parcel to the initial rating claim.  See 38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015); Akles v. Derwinski, 1 Vet. App 118 (1991).  Therefore, on remand, the RO should provide the Veteran with appropriate VCAA notice regarding SMC due to housebound status.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA-compliant notice regarding the inferred claim for SMC due to housebound status.

2.  Associate with the claims file all of the Veteran's outstanding VA treatment records dating from 2010.

3.  Associate with the claims file all of the Veteran's VA vocational rehabilitation records, as well as any records relating to independent living services.

If any of these records are found to be unavailable, the Veteran should be notified of such.

4.  Associate with the claims file records associated with the grant of SSA disability benefits.

If any of these records are found to be unavailable, the Veteran should be notified of such.

5.  After all of the above development has been completed, schedule the Veteran for a new VA examination to address the current severity of her Raynaud's phenomenon.  The claims folder must be made available to the examiner, and review of the claims file should be noted in the report.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The VA examiner is asked to address whether the Veteran's Raynaud's disease causes lesion-type symptoms, including in the Veteran's nose and mouth per her Board hearing testimony.

The examiner should address the effect of the Veteran's Raynaud's phenomenon on her activities of daily living and occupational functioning, including its effect on her ability to perform occupational tasks in a worklike setting, including sedentary and physical tasks.  The Board notes that she has reported difficulty in work environments due to air temperatures, including but not limited cold air from air conditioners.

6.  Then, readjudicate the claims.  If any of these claims remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and her representative have been given the applicable time to submit additional argument, these claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

